 1   Robert R. Ahdoot (SBN 172098)
 2   radoot@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 3   10728 Lindbrook Drive
 4   Los Angeles, California 09924
     Tel: (310) 474-9111 / Fax: (310) 474-8585
 5
 6   Counsel for Plaintiffs Kevin Sanders and Kelly Kingston

 7   Ryan E. Cosgrove, Bar No. 277907
 8   ryan.cosgrove@nelsonmullins.com
     NELSON MULLINS RILEY & SCARBOROUGH LLP
 9   19191 South Vermont Avenue, Suite 900
10   Torrance, California 90502
     Tel: (424) 221-7400 / Fax: (424) 221-7499
11
12   Counsel for Defendant FCA US LLC
13
                          UNITED STATES DISTRICT COURT
14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15    KEVIN SANDERS and KELLY                    Case No. 8:19-cv-01365-JVS-KES
16    KINGSTON, individually and on
      behalf of similarly situated               Hon. James V. Selna
17    individuals,                               Magistrate Judge Karen E. Scott
18
               Plaintiffs,                    ORDER RE
19                                            STIPULATED PROTECTIVE ORDER
20    v.                                      REGARDING CONFIDENTIALITY AND
                                              RETURN OF DOCUMENTS
21
      FCA US LLC,
                                                 [DISCOVERY MATTER]
22
               Defendant.
23
24
25
26   ///
27   ///
     ///
28

           STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1         The Parties agree that during the course of discovery it may be necessary to
 2   disclose certain confidential and proprietary information relating to the subject
 3   matter of the above-captioned action (“Action”). They agree that such information
 4   should be treated as confidential, protected from disclosure outside this litigation,
 5   and used only for purposes of prosecuting or defending this Action and any appeals.
 6   Accordingly, the Parties have jointly requested the entry of this Stipulated Protective
 7   Order Regarding Confidentiality and Return of Documents (“Order”) to govern—
 8   and limit—the disclosure, use, and dissemination of that information.
 9         In support of their request, the Parties assert that protection of certain
10   information is necessary because of its proprietary and competitively valuable
11   nature. The disclosure of such information would, among other things, allow
12   competitors in the economic marketplace to unfairly gain insight into certain
13   manufacturing processes, analyses, and procedures that a competitor could use to
14   refine its own processes, procedures, and products, giving it a competitive advantage
15   that would come not from the competitor’s own ingenuity, intellect, and engineering
16   efforts, but from the unfair and improper disclosure of confidential and proprietary
17   information to the public at large. For these and other reasons, the Parties have a
18   specific, serious, and substantial interest in protecting the confidential and
19   proprietary information contained within the discovery materials exchanged in this
20   matter.
21         For good cause shown, and upon their stipulation, the Court grants the Parties’
22   request and hereby enters this Order, which shall direct the handling of documents,
23   depositions, deposition exhibits, information or things disclosed or produced in
24   response to requests for production of documents, answers to interrogatories,
25   responses to requests for admissions, and any other information or material that is
26   produced, given, or exchanged by or among the Parties and any non-parties, whether
27   by formal process, agreement, or otherwise, in connection with this Action.
28
                                               1
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1         Any party or non-party may designate information, documents, or things as
 2   confidential under the following terms and conditions:
 3         1.     Scope. In connection with discovery furnished by any of the parties in
 4   the Action (or any of their present and former directors, officers, employees, and
 5   agents), any party may designate any document, material, or information (hereinafter
 6   “document”) as “Confidential” under this Order if that party and its counsel in good
 7   faith believe that the designation is appropriate because the document contains or
 8   reflects trade secrets or other confidential research and development; financial or
 9   commercial information; or an individual’s personal information.           Documents
10   designated as “Confidential” shall be limited to documents that have not been made
11   public and that the designating party in good faith believes will, if disclosed, cause
12   harm in some manner to the disclosing party’s business, competitive position, or
13   privacy interests.
14         2.     Designating Protected Material. Documents that are “Confidential”
15   may be so designated by labeling the documents with the term “Confidential” prior
16   to their production. Similarly, documents produced on DVD, CD, or other media
17   may be designated as “Confidential” by labeling the media as “Confidential” or
18   placing the electronic file in a folder labeled “Confidential.” Labeling the cover of
19   any multi-page document as “Confidential” shall so designate all pages of the
20   document unless otherwise indicated by the designating party. Within four weeks of
21   receiving a deposition transcript, any party may designate any or all portions of it as
22   “Confidential” by written notice served on the opposing party identifying the pages
23   or lines that are to be afforded “Confidential” treatment. During the four week period
24   following its receipt, the deposition transcript shall be treated as “Confidential”
25   unless otherwise agreed to by the parties. Alternatively, a party may designate all or
26   any part of a deposition as “Confidential” by stating on the record during the
27   deposition that all or part of the deposition should be so treated.         The term
28   “document” as used throughout this Order includes any deposition transcript.
                                            2
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1         3.     Inadvertent Failure to Designate. The production by any party of any
 2   “Confidential” documents during this Action without a “Confidential” designation
 3   shall be without prejudice to any claim that such material should be treated as
 4   “Confidential.” That party shall not be held to have waived any rights by such
 5   production or disclosure. In the event that such production occurs, counsel for the
 6   producing party may designate the documents as “Confidential.” The receiving party
 7   shall make every reasonable effort to preserve the confidential nature of such
 8   documents and to obtain compliance with this Order from any person to whom the
 9   documents were disclosed.
10         4.     Inadvertent Disclosure of Confidential Documents Covered by
11   Attorney-Client Privilege or Work Product.           The inadvertent disclosure or
12   production of any document or information that is subject to a claim of attorney-
13   client privilege, work product protection, or any other ground on which the
14   production of such information should be withheld will in no way prejudice or
15   otherwise constitute a waiver of, or estoppel as to, such claim of privilege, work
16   product protection, or any other ground for withholding production that the
17   producing party would otherwise be entitled to. All facially privileged or work
18   product documents inadvertently produced shall be returned or destroyed promptly
19   when discovered with notice to the producing party. All other inadvertently
20   produced privileged or protected documents shall be returned or destroyed promptly
21   upon the request of the producing party. Upon receiving such a request, the receiving
22   party must return the documents to the producing party, or confirm the destruction
23   of the documents, within two business days, regardless of whether the receiving party
24   agrees with the claim of privilege or protection. The provisions of this section
25   constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence.
26         5.     Objections to a “Confidential” Designation. In the event that any
27   party objects to the designation of any document as “Confidential,” that party may
28   serve written notice on all parties specifying the documents it contends are
                                           3
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1   improperly designated. Within ten (10) days following service of written notice, the
 2   parties shall confer in an effort to resolve the objections in accordance with Local
 3   Rule 37-1. If the dispute is not resolved, the parties will follow the procedures set
 4   forth in Local Rule 37-2 to seek the Court’s determination on whether the documents
 5   are Confidential.    The specified documents shall continue to be treated as
 6   Confidential pending the Court’s resolution of the dispute. The party seeking to
 7   designate the document(s) as “Confidential” shall have the burden to establish that
 8   the document(s) qualify as Confidential.
 9         6.     Who May View Confidential Documents. Documents designated as
10   “Confidential” (including any Confidential information contained therein or any
11   Confidential information that is utilized or placed in another document) may be
12   disclosed or made available by the receiving party only to the following:
13         (a)    the Court and its staff, including court reporters and translators;
14         (b)    the parties’ attorneys of record in the Action, as well as the attorneys,
15                paralegals, and clerical and secretarial staff employed by and working
16                for such attorneys;
17         (c)    the parties and their officers, directors, in-house attorneys, and
18                employees who are actively involved in the Action or who are otherwise
19                necessary to assist the Parties’ attorneys of record in the Action;
20         (d)    court reporters transcribing depositions in the Action;
21         (e)    any deposition, trial, or hearing witness in the Action, provided that the
22                witness executes the form attached hereto as Exhibit A;
23         (f)    an individual who has been retained by one of the parties in good faith
24                to serve as an expert witness or consultant in connection with this
25                Action (whether or not retained to testify at trial), including any person
26                working directly under the supervision of any such expert witness or
27                consultant, provided that prior to the disclosure of documents
28                designated as “Confidential” to any expert witness or consultant, the
                                             4
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1                party making the disclosure shall deliver a copy of this Order to such
 2                person, shall explain its terms to such person, and shall secure the
 3                signature of such person on the form attached hereto as Exhibit A; and
 4         (g)    consultants, investigators, or experts employed by the parties or counsel
 5                for the parties to assist in the preparation and trial of this action,
 6                provided that any such person executes the form attached hereto as
 7                Exhibit A;
 8         (h)    any other person to whom the parties all agree in writing and who
 9                executes the form attached hereto as Exhibit A.
10         7.     General Protections. Documents designated as “Confidential” and the
11   information contained therein must not be disclosed to any person except in
12   accordance with this Order and shall be used or disclosed solely for purposes of
13   prosecuting or defending this Action, including any appeals, and not for any
14   business, personal, or other purpose whatsoever. A party receiving a Confidential
15   document must: (a) maintain the document and/or information in confidence using
16   the same degree of care that the party would use in safeguarding its own confidential
17   or proprietary information and/or that of its employer(s), but in no event less than a
18   reasonable degree of care; (b) use the document and its information only for the
19   purposes described herein; and (c) prevent the disclosure of the document and its
20   information to third-parties, subject to the provisions and exceptions of this Order.
21         8.     Filing of Confidential Information. In the event a party seeks to file
22   any document or information with the Court that is designated by another as
23   “Confidential” and/or otherwise subject to protection under this Order, the filing
24   party must take appropriate action to ensure that the document/information receives
25   proper protection from public disclosure, including: (a) filing a redacted document
26   with the consent of the party who designated the document as “Confidential”; (b)
27   where appropriate (e.g., in connection with discovery and evidentiary motions),
28   submitting the document solely for in camera review in accordance with Local Rule
                                             5
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1   79-6; or (c) when the preceding measures are inadequate, seeking permission to file
 2   the document or information under seal by filing an Application for Leave to File
 3   Under Seal in accordance with Local Rule 79-5, and shall concurrently transmit a
 4   copy of the Confidential document(s)/material(s) and the Application to the
 5   opposing and designating party (and, if applicable, any non-party that designated the
 6   document(s)/material(s) as “Confidential”).
 7         9.     Confidential Information Subpoenaed or Ordered Produced in
 8   Other Litigation. If a party is served with a subpoena issued in other litigation that
 9   compels the disclosure of any document or information designated in this Action as
10   “Confidential,” that party must: (a) promptly notify the designating party in writing
11   and contemporaneously provide a copy of the subpoena; (b) promptly notify in
12   writing the party that caused the subpoena to issue in the other litigation that some
13   or all of the documents or information sought by the subpoena is subject to this Order
14   and contemporaneously provide a copy of this Order; and (c) cooperate with respect
15   to all reasonable procedures sought to be pursued by the designating party whose
16   protected material may be affected. If the designating party timely seeks a protective
17   order, the party served with the subpoena shall not produce any document or
18   information designated “Confidential” before a determination by the court from
19   which the subpoena was issued unless otherwise agreed to by the designating party.
20   Nothing in this Order shall be construed as authorizing a party to disobey a lawful
21   subpoena issued in other litigation.
22         10.    Protections Extended to a Third-Party’s Confidential Information.
23   Any document produced by a non-party witness pursuant to a subpoena or otherwise
24   in the Action may be designated as “Confidential” under this Order, and such
25   designation shall have the same force and effect, and create the same duties,
26   obligations, and remedies as if made by one of the Parties hereto.
27         11.    Use of Confidential Documents at a Hearing or Trial. Nothing
28   contained herein is intended to prevent a party from using Confidential documents
                                              6
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1   and/or information at a hearing or trial in this matter; however, the parties shall take
 2   steps at the appropriate time to protect the confidential nature of those
 3   documents/information. The use and treatment of such documents and information
 4   will be addressed by separate order.
 5         12.    Return of Confidential Documents. The parties and their counsel
 6   shall return to counsel for the producing party or third-party all Confidential
 7   documents and information produced in this Action and all copies thereof within
 8   thirty days after this Action concludes by settlement, final judgment, or final order,
 9   including all appeals. The parties and their counsel may agree in writing on
10   appropriate alternative methods for the destruction of such documents. Within the
11   same thirty day period, counsel shall supply to the producing party a copy of each
12   form attached hereto as Exhibit A that was signed pursuant to paragraph 6 of this
13   Order. Each counsel of record for the receiving party may retain only one archival
14   copy of deposition exhibits, exhibits used in proceedings before the Court,
15   documents included in submissions to the Court, and Confidential information to the
16   extent it is included in such papers or reflected in that counsel’s work product. In
17   addition, within the same thirty day period, any documents filed with the Court under
18   seal shall be destroyed, which will be preceded by an ex parte motion.
19         13.    Disclosure of Confidential Documents Pursuant to Law.                 The
20   production of Confidential documents or information by FCA US LLC shall not
21   constitute a waiver of any privilege or other claim or right of withholding or
22   confidentiality that it may have. The terms of this Order do not preclude FCA US
23   LLC from providing Confidential and/or protected information and documents to the
24   National Highway Traffic Safety Administration (NHTSA), either voluntarily or in
25   connection with FCA US LLC’s obligations under the National Traffic and Motor
26   Vehicle Safety Act of 1966 (Safety Act), 49 U.S.C. § 30101, et. seq.
27         14.    Jurisdiction. Unless otherwise agreed or ordered, all provisions of this
28   Order will remain in effect and continue to be binding after the conclusion of the
                                             7
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1   Action.     The Court’s jurisdiction to enforce the provisions of this Order will
 2   terminate on the final disposition of the Action. But a party may file a motion to
 3   seek leave to reopen the Action to enforce the provisions of this Order.
 4         15.     Order Subject to Modification. The Court may modify the terms and
 5   conditions of the Order for good cause, in the interest of justice, or on its own order
 6   at any time in these proceedings. This Order may be amended or modified only by
 7   the Court.
 8
           **Pursuant to Local Rule 5-4.3.4, I, Ryan E. Cosgrove attests that all of the
 9
     other signatories listed, and on whose behalf the filing is submitted, concur in this
10
     filing’s content and have authorized the filing.
11
12   Dated: February 5, 2020                 NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP
13
                                        By: /s/ Ryan E. Cosgrove
14                                          Ryan E. Cosgrove
15                                           THOMPSON COBURN LLP
                                             Kathy A. Wisniewski
16                                           Stephen A. D’Aunoy
                                             Thomas L. Azar, Jr.
17
                                             Counsel for Defendant FCA US LLC
18
     Dated: February 5, 2020                 MCGUIRE LAW, P.C.
19
                                        By: /s/ Timothy P. Kingsbury
20                                          Timothy P. Kingsbury
21                                           AHDOOT & WOLFSON. PC
                                             Robert R. Ahdoot
22
23                                           Counsel for Plaintiffs Kevin Sanders and
                                             Kelly Kingston
24
     IT IS SO ORDERED.
25
26                     06,
     Dated: February ______2020
27                                           The H
                                                 Honorable
                                                   onorable Karen E. Scott
28                                           United States
                                                    Statees Magistrate Judge
                                               8
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1                                        EXHIBIT A
 2                             AGREEMENT TO BE BOUND
 3          I,
 4   [print or type full name], of
 5
 6   [print or type full address], declare under penalty of perjury that I have read in its
 7   entirety and understand the Protective Order that was issued by the United States
 8   District Court for the Central District of California on
 9          , 2020 in the case of Kelly Kingston, et al. v. FCA US LLC, Case No. 8:19-cv-
10   01365-JVS-KES. I agree to comply with and be bound by all the terms of this
11   Protective Order, and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment for contempt. I solemnly promise that I will
13   not disclose in any manner any information or item that is subject to this Protective
14   Order to any person or entity except in strict compliance with this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing this Order, even if
17   such enforcement proceedings occur after termination of this action.
18          I hereby appoint
19   [print or type full name] at
20
21   [print or type full address and telephone number] as my California agent for service
22   of process in connection with this action or any proceedings related to enforcement
23   of this Order.
24
25   Date                                    Printed Name
26
27   City and State where sworn              Signature
28   and signed
                                                9
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on February 5, 2020, I electronically filed the foregoing
 3   document using the CM/ECF system which will send notification of such filing to
 4   the e-mail addresses registered in the CM/ECF system, as denoted on the Electronic
 5   Mail Notice List.
 6                                       By:        /s/ Ryan E. Cosgrove
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
       STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY AND RETURN OF DOCUMENTS
